DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 08/23/2022 has been entered.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As best understood, applicant is trying to claim a functional structure within the CMP tool that is capable of monitoring the load forces, detecting a specific difference in values, and moving the wafer from a first location to a second location.  However, applicant does not specifically claim the “means” and therefore it’s indefinite whether applicant is claiming a functional structure or merely how applicant intends to use the device (i.e. intended use).  
There is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action. Typically, no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.  Therefore, it’s unclear how much weight should be afforded the claim.
Additionally, if applicant intends to claim the functional structure, without introducing a “means” or equivalent, it would be unclear whether applicant is claiming one structure for performing all of these functions (for example, a controller) or whether applicant is claiming multiple structure (for example, a controller for “monitoring” and “detecting” and a robotic structure for “moving the wafer”).  Applicant should introduce the means, in either a generic placeholder or specific structure, in order to clarify the structure.
For these reasons, the claim is indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US-6,062,958) in view of Bennett (US-5,984,769) and Sakugawa (US-2018/0304434).
	Regarding claim 12 (Currently Amended), Wright (US-6,062,958) discloses a chemical mechanical planarization (CMP) tool comprising:
a carrier (carrier 130) configured to hold a wafer (wafer 150);
a platen (platen 120); and
a polishing pad (polishing pad 140a) (Fig. 4) attached to the platen (as polishing pad 140 is attached to platen 120 in Figure 2), wherein a first surface of the polishing pad (140a) facing the carrier (carrier 130) has a plurality of concentric polishing zones (zones 180, 185, 187), each of the plurality of concentric polishing zones (180, 185, 187) having a different surface property (Wright shows at least a difference in the surface property of abrasiveness) (Fig. 6) (“an abrasive polishing pad 140(a) that has a first abrasive region 180 with a first abrasiveness, a second abrasive region 185 with a second abrasiveness, and a third abrasive region 187 with a third abrasiveness. In a preferred embodiment, the first abrasiveness of the first region 180 is greater than the second abrasiveness of the second region 185, and the second abrasiveness of the second region 185 is greater than a third abrasiveness of the third region 187.”) [Wright; col. 5, lines 27-35].
Wright fails to disclose a slurry dispenser.  However, Bennett (US-5,984,769) teaches a slurry dispenser (40) for distributing slurry to the surface of a polishing pad (Fig. 1).  Since Wright teaches the desire to use slurry [Wright; col. 1, lines 49-52], it therefore would have been obvious to one of ordinary skill in the art at the time of filing to distribute such slurry using conventional means, such as the slurry dispenser taught by Bennett.
Wright fails to disclose sensors attached to the carrier, wherein the sensors are configured to measure load forces exerted in different regions of the wafer when the carrier presses the wafer against the polishing pad.  However, Sakugawa (US-2018/0304434) teaches sensors (pressure sensors P1-P5) attached to a carrier (polishing head 30) (Fig. 2), wherein the sensors (pressure sensors P1-P5) are configured to measure load forces (pressure) exerted in different regions of the wafer (wafer W) when the carrier (polishing head 30) presses the wafer (W) against the polishing pad (polishing pad 23) [Sakugawa; paragraph 0045].  Since Sakugawa’s polishing head teaches an improvement to polishing heads, it therefore would have been obvious to one of ordinary skill in the art to modify the polishing head of Wright with the pressure chambers and sensors as taught by Sakugawa in order to provide a uniform force across the entire wafer and thus provide more uniform and controlled polishing across the wafer [Sakugawa; paragraph 0005].   
Regarding claim 13 (Original), Wright discloses the CMP tool of claim 12, wherein the plurality of concentric polishing zones comprises:
a first polishing zone (187) at a center of the first surface of the polishing pad (140a) (Fig. 4) and having a circular shape (Fig. 4); and
a second polishing zone (180) around the first polishing zone (187) and having an annular shape (Fig. 4).
	Regarding claim 14 (Original), Wright discloses the CMP tool of claim 13, wherein a first material of the first polishing zone (187) is an organic material (polyurethane) (“polishing pad 40 may be a conventional polishing pad made from a continuous phase matrix material (e.g., polyurethane)”) [emphasis added] [Wright; col. 1, lines 25-30] (“abrasive elements 144 are preferably formed from or distributed within the matrix material 142”) [emphasis added] [Wright; col. 4, lines 25-30].  
	Regarding claim 15 (Original), Wright discloses the CMP tool of claim 14, wherein a second material of the second polishing zone (180) is an inorganic material (where silicon dioxide and aluminum oxide are considered inorganic materials) (“abrasive particles…. include silicon dioxide, cerium oxide, aluminum oxide and. tantalum oxide particles.”) [Wright; col. 6, lines 23-28].
	Regarding claim 16 (Original), Wright discloses the CMP tool of claim 15, wherein the plurality of concentric polishing zones (180, 185, 187) further comprises a third polishing zone (185) between the first polishing zone (187) and the second polishing zone (180), the third polishing zone (185) having an annular shape (Fig. 4), wherein a third material of the third polishing zone is a mixture of the organic material (polyurethane pad material) [Wright; col. 1, lines 25-30] [Wright; col. 4, lines 25-30] and the inorganic material (abrasive particles) [Wright; col. 6, lines 23-28].
	Regarding claim 17 (Original), Wright discloses the CMP tool of claim 13, but fails to disclose wherein the first polishing zone and the second polishing zone have different groove patterns.  
	However, Bennett teaches wherein a first polishing zone (W1) and a second polishing zone (W2) have different groove patterns (spacing patterns) (Figs. 6 and 7).  Since Wright teaches changing the contact area between first and second abrasive regions [Wright; col. 7, lines 23-27], it therefore would have been obvious to one of ordinary skill in the art to do so by different groove patterns, as taught by Bennett, in order to modify the abrasiveness of regions as desired by Wright [Wright; col. 7, lines 23-27].  
	 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Wright (US-6,062,958) and Bennett (US-5,984,769) do not teach the newly added limitation(s).  However, Sakugawa (US-2018/0304434) has been added to teach the newly added limitation(s) and therefore, since the arguments are not to the newly added reference, the arguments are considered moot.  

Reasons for Allowability
Claim 1, and those depending therefrom including claims 3-7 and 10-11, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of US-8,715,035 teaches the use of different materials [‘035; col 23, line 36 – col. 24, line 10].  However, ‘035 does to disclose using different groove patterns in each of the polishing zones comprising different materials.  The prior art of ‘769 teaches different groove patterns (Fig. 13), but does not disclose the zones comprising different groove patterns also comprise different materials.  
The combination of these references, at best, would only render obvious zones of two different materials and zones of different groove patterns, but would not necessarily make obvious that the zone with the different groove pattern would also be materially different.  
Similarly, with the reference of Tuttle (US-5,177,908), where different groove patterns are taught, would make obvious modifying parts of the concentric zones and would not meet the claimed language requiring that the zones be materially different and have different groove patterns.   

Claim 18, and those depending therefrom including claims 20 and 24, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all other claim limitations, “detecting that a difference between the load forces in the different regions of the wafer exceeds a pre-determined value; and in response to the detecting, moving the wafer from a first location of the first surface of the polishing pad to a second location of the first surface of the polishing pad to reduce the difference between the load forces” as claimed.  

Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of US-8,715,035 teaches the use of different materials [‘035; col 23, line 36 – col. 24, line 10].  However, ‘035 does to disclose using different groove patterns in each of the polishing zones comprising different materials.  The prior art of ‘769 teaches different groove patterns (Fig. 13), but does not disclose the zones comprising different groove patterns also comprise different materials.  
The combination of these references, at best, would only render obvious zones of two different materials and zones of different groove patterns, but would not necessarily make obvious that the zone with the different groove pattern would also be materially different.  
Similarly, with the reference of Tuttle (US-5,177,908), where different groove patterns are taught, would make obvious modifying parts of the concentric zones and would not meet the claimed language requiring that the zones be materially different and have different groove patterns.   

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to anticipate or render obvious, in combination with all other claim limitations “there is a gradient among the molecular weights of the polymer materials of the plurality of concentric polishing zones along a radial direction of the polishing pad.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL D CRANDALL/Examiner, Art Unit 3723